Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This a final action in response to the amendments/remarks as filled on 11/05/2021.
Claims 1, 3, 11 and 16 have been amended.
No claims were cancelled or newly presented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chaudhri (US Patent Publication 2012/0060216).
Regarding claims, 1, 11, and 16 Chaudhri discloses: 
a computer-implemented method for determining a relationship between pairs of entities, 
a memory; and a processor that is coupled with the memory ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information 
a computer readable storage medium, the computer readable storage medium comprising computer executable instructions ([0048] The processor 15 is shown to include a presentation and quality checking module 30, which may be a single module or broken out into two modules, and a query and search module 32, which also may be separate or combined modules. The modules 30 and 32 communicate with each other and with the modules of the processor 16. The interface 13 communicates with modules of both processors 15 and 16 and is essentially a gateway into the MINE 12 from the sources 14. [0049] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.) comprising: 
detecting, by a processor, a pair of entities from electronic medical records of a patient, ([0058] The MINE 100 is shown to include a standard parser 207, a document uploader 208, an adhoc document parser 209, a mapper 204, a relevancy matrix 205, a medical knowledge extractor 206, a mapped data objects block 203, a business intelligence block 210, a template library manager block 211, an Application Programming Interface (API) 102, a search module 200, and a visualizer module 201, which are some of the blocks/functions performed by the MINE 100 while others are contemplated to achieve the various functions and advantages discussed herein. [0059] The search module 200 performs functions discussed hereinabove and other functions that will become further clear with subsequent discussions. Similarly, the visualizer module 201 performs the functions discussed above with further details provided in subsequent discussions. The parser 209, the uploader 208, and the parser 207 provide the capability of the MINE 100 to accept information, in a variety of different formats such as a collection of medical records, in standard and ad hoc forms, by the source 101. For example, the adhoc data block 108 may ;
generating, by the processor, an association score matrix for the pair of entities, wherein association scores for the association score matrix are obtained from a training dataset of patient medical records; ( [0058] The MINE 100 is shown to include a standard parser 207, a document uploader 208, an adhoc document parser 209, a mapper 204, a relevancy matrix 205, a medical knowledge extractor 206, a mapped data objects block 203, a business intelligence block 210, a template library manager block the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For example, the specific medical concept of diabetes is related to the labs for hemoglobin a1c and glucose results, to the medical concept of diabetic retinopathy, the diagnosis of foot sores, the medications of Metformin and insulin among other things. The module 201 serves to perform the functions of relevancy and reconciliation and presentation, as described hereinabove. The business intelligence block 210 can mine the collected data for trends and predictive capabilities that might be of interest to large health organizations and payers 110. The collected data can be mined/analyzed/observed/reported on, in aggregate form. Other organizations that could make use of the data are any organizations interested in monitoring or required to report quality metrics such as integrated delivery networks (IDNs), health plans and/or accountable care organizations (ACO). An example of business intelligence queries includes selecting an arbitrary cohort population for search of quality measures such as "show me all patients' information within my panel with diabetes with hemoglobin a1c high in the last six months". [0068] The medical knowledge extractor 206 saves medical terms 106 (medical dictionaries, medical ontologies), medical knowledge 109, in digital formats, and medical knowledge gathered from the mapped data objects 203. The medical knowledge extractor 206 creates relationships between different medical concepts found in the medical knowledge. These relationships are stored in a series tables called relevancy matrix 205. [0069] The The relevancy matrix 205 includes tables that are organized at various information levels including but not limited to global information, specialty specific information, standards organization specific information, user specific information, disease or problem specific information, and patient specific information. Advantageously, users selectively and independently adjust their versions of the apixion table by performing a search and then adding or removing elements that they feel are relevant or not relevant to the intent of the search they conducted. The relevancy matrix 205 can process, aggregate, and propagate these user inputs to the other information levels.) The Examiner notes the use of non-functional descriptive material in the claim.  The newly added limitation describes the source of some data within the association score matrix, however the source of the data does not change or alter the system or method step of generating an association score matrix for the pair of entities.  That is, the system would be able to generate such matrix regardless the source of the data since the method or system is not positively claiming that the method or system gathers data from a specific data source.  Therefore, the limitation has little to no patentable weight given that the limitation does not change or alter the limitation of generating the association score matrix.
aggregating, by the processor, the association score matrix for the pair of entities into a single vector of association scores for the pair of entities by computing a decaying sum method ( [0075] Document and medical data object search ranking is now described. To make medical data objects 203 matching search conditions (Search results 305) even more relevant, MINE makes use of a mathematical 
computing, by the processor, a relationship score for the pair of entities based on a single vector of association scores using a machine learning model comprising a logistic regression model operable to compute a probability of a relationship being true for the pair of entities ([0064] The collection of medical records in the standard and ad hoc forms is made possible by the parser 209, the uploader 208, and the parser 207 of the MINE 100. The document parser 209 parses the ad hoc data and whenever possible intelligently categorizes elements of the ad hoc data into structured elements. In some embodiments, natural language processing, neural network, user assisted templates, and other techniques are employed to intelligently categorize these elements. Intelligent categorization is the process of taking a segment of input text and assigning data category and structure based on the data category probabilistically to the segment of text. For example, the text "a1c was reported abnormal"--would be assigned the category "lab result" to the term "a1c" and associate the term abnormal as the result flag to the term "a1c" with some probability. Another example could be "stress test reported no cardiac malfunction" would associate the categories "problem" for the term "stress" and "cardiac malfunction", and the category "procedure" for the term "stress test". It would also associate negation to the term "cardiac malfunction". The document parser 209 then optionally presents the user with its analysis of the potential structured data for review and editing, through the output 103. The document parser 209 creates a standard XML document such as CCD or CCR formats that can be uploaded to the rest of MINE 100 through doc uploader 208. The document parser 209 also can provide users with a graphics user interface (GUI) that will allow them to easily map/identify structured elements in specific types of ad hoc documents to simplify the repeat processing of such documents. For an example, a user ; and 
in response to the relationship score crossing a predetermined threshold, indicating, by the processor, that a first entity of the pair of entities and a second entity of the pair of entities are related to each other ([0106] The engine 300 is knowledge-based and includes a table of medical terms, concepts, relational links between concepts and numeric values (relevancy scores) providing a quantitative measure of the strength of the relational links. This collection of numeric values is referred to herein as the relevancy matrix 205. The normalized relevancy score has a range between 0 and 1, with 0 being completely unrelated (orthogonal) and 1 been highly related (e.g. synonymous). It is noted that in other embodiments, the opposite or a different range may be employed, for example, 1 may be used to reference unrelated and 0 may denote highly related. The relevancy scores are obtained through a collection of machine-learning algorithms that operate over collections of data obtained by a variety of sources, including, but not limited to, data generated by experts and medical practitioners including clinical data stored within the system, data obtained from usage statistics and data obtained by converting publicly available medical texts into knowledge usable within the matrix. [0107] In order to identify all the concepts relevant to the search term, the knowledge base is queried with the search term to find all the concepts that are related to the search term. When all the matching concepts are found the relevant items can be selected by filtering the list of returned concepts based on their relevancy score. The threshold for filtering is a relevancy search parameter that determines the stringency of the algorithm, from selecting only synonyms to finding all remotely related concepts. [0108] The identified list of relevant medical  and 
displaying, by the processor, the first entity and the related second entity to a user through separate user interface elements ([0075] Document and medical data object search ranking is now described. To make medical data objects 203 matching search conditions (Search results 305) even more relevant, MINE makes use of a mathematical concept we call Concept Proximity Model (CPM). The CPM algorithm returns a numerical value indicating the relevancy between a pair of documents or medical data objects 203, or between a medical concept and a medical data object 203. The relevancy value can be expressed in various fashions including but not limited to as an Euclidian distance between two points in a multi-dimensional space, or in angular distance, from -1 to 1, indicating the cosine of the angle separating two vectors with the same dimensions. [0084] FIG. 5 shows a block diagram of the indexing, querying, and searching functions of the MINE 12, in accordance with a method of the invention. An indexer 340 is shown to receive documents from the document processor 330 and to provide indexed documents to the encrypted index module 350, to be encrypted. The medical query processing engine 302 receives a free text query 303 and processes the same and provides the processed query to the medical lexical search engine 310 and to the matrix concept search engine 320. The engines 310 and 320 also receive the encrypted document from the module 350 and provide a medical search engine output and a matrix search engine output, respectively, to the presentation display planner 304. The planner 304 ultimately provides search results 305 as its output. The engine 302 also provides output to the planner 304. [0086] The engine 302 converts free form natural language queries, free text query 303, into calls to the engines 310 and 320. The engine 310, in a predetermined collection of medical data objects (such as text documents, structured or ad hoc), finds all objects having the keyword term match (perfect or loose) anywhere in the content of the medical data object and filters them using other keywords (?? What is this trying to say?). The engine 320, for a predetermined collection of medical terms, finds a list of medically .
Regarding claims 2 and 20, Chaudhri discloses in response to the relationship score not crossing the predetermined threshold, indicating that the first entity and the second entity are not related to each other ([0067] Additionally, the document parser 209 and the standard parser 207 advantageously identify and remove duplicate patients as well as duplicate documents. Identification of duplicate patients is done by comparing patient identification, as received by parser 209, from the source 101, to known patients with the MINE 100 and a determination of a threshold number of matches of the patient's received identification. For example, a patient whose social security matches a known patient record within the MINE 100 may be determined to be the same patient or a patient whose last name partially matches another last name and has other matching information, may be declared a duplicate patient. Patients can be matched based on similarities between demographic, clinical, billing, or any other relevant 
Regarding claim 3, Chaudhri discloses: 
wherein generating the association score matrix further comprises: determining a first plurality of standardized medical terms corresponding to the first entity, wherein the first plurality of standardized medical terms is derived from a concept unique identifier of a standardized medical terms of the first entity; determining additional standardized medical terms to be added to the first plurality of standardized medical terms based on using the concept unique identifier; determining a second plurality of standardized medical terms corresponding to the second entity; and wherein the association score matrix comprises an association score for each pair of standardized medical terms from the first plurality of standardized medical terms and the second plurality of standardized medical terms ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0043] Medical concept search finds relevant structured data with standardized codes, such as lab results, and text results, such as progress notes, which include terms medically related to the search term. In Joan's case, a search for "chest pain" returns a CKMB lab result and a reference to a chest CT scan. Accordingly and advantageously, the Lexical and Medical concept search solves Dr. Smiths' information overload problem by returning information in the chart most relevant to Joan's chest pain complaint. Further, in some embodiments, the presentation, discussed shortly, presents a united view of Joan's history by reconciling and de-duplicating data from multiple sources that may be coded and described differently. Redundant data is automatically reconciled even if it is described differently by differently sources. [0057] The system 10 is shown to include medical sources 14, MINE 100, which is analogous to MINE 12 of FIG. 1 with additional details shown, medical output 17, medical source 14, and medical input 125. The source 14 is analogous to the source 14 of FIG. 1 except that it is shown to include electronic medical record 103, HIE 101, healthcare applications 107 and an adhoc data block 108. The output 17 is analogous to the output 17 of FIGS. 1 and 2 except that it is shown to include the patient 105, the health care (HC) provider 104, the EMR 103, the HIE portal 102, healthcare Apps 107, Standards Orgs 111, and Health Orgs/Payers 110. The input 125 is shown to include the medical terms 106 and the medical knowledge 109, which are input to the MINE 100. [0068] The medical knowledge extractor 206 saves medical terms 106 (medical dictionaries, medical ontologies), medical knowledge 109, in digital formats, and medical knowledge 
Regarding claim 4, Chaudhri discloses: 
wherein determining the first plurality of standardized medical terms and the second plurality of standardized medical terms comprises referring to a code repository that maps the first entity to one or more standardized medical terms ([0043] Medical concept search finds relevant structured data with standardized codes, such as lab results, and text results, such as progress notes, which include terms medically related to the search term. In Joan's case, a search for "chest pain" returns a CKMB lab result and a reference to a chest CT scan. Accordingly and advantageously, the Lexical and Medical concept search solves Dr. Smiths' information overload problem by returning information in the chart most relevant to Joan's chest pain complaint. Further, in some embodiments, the presentation, discussed shortly, presents a united view of Joan's history by reconciling and de-duplicating data from multiple sources that may be coded and described differently. Redundant data is automatically reconciled even if it is described differently by differently sources.).
Regarding claim 7, Chaudhri discloses: 
wherein the first entity is a medical problem and the second entity is a medication ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and 
Regarding claim 8, Chaudhri discloses: 
wherein the first entity is a medical problem and the second entity is a laboratory procedure ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For example, the specific medical concept of diabetes is related to the labs for hemoglobin a1c and glucose results, to the medical concept of diabetic retinopathy, the diagnosis of foot sores, the medications of Metformin and insulin among other things. The module 201 serves to perform the functions of relevancy and reconciliation and presentation, as described hereinabove. The business intelligence block 210 can mine the collected data for trends and predictive capabilities that might be of interest to large health organizations and payers 110. The collected data can be mined/analyzed/observed/reported on, in aggregate form. Other organizations that could make use of 
Regarding claim 9, Chaudhri discloses: 
wherein the first entity is a medical problem and the second entity is a drug classification ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each 
Regarding claim 10, Chaudhri discloses: 
wherein the first entity is a medical problem and the second entity is a medical treatment procedure ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For example, the specific medical concept of diabetes is related to the labs for 
Regarding claim 12, Chaudhri discloses wherein the first set of entities is a set of medical problems ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine 
Regarding claim 13, Chaudhri discloses wherein the second set of entities is a set of medications ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, 
Regarding claim 14, Chaudhri discloses wherein the second set of entities is a set of laboratory procedures ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For example, the specific medical concept of diabetes is related to the labs for hemoglobin a1c and glucose results, to the medical concept of diabetic retinopathy, the diagnosis of foot sores, the medications of Metformin and insulin among other things. The module 201 serves to perform the functions of relevancy and reconciliation and presentation, as described hereinabove. The business intelligence block 210 can mine the collected data for trends and predictive capabilities that might be of interest to large health organizations and payers 110. The collected data can be 
Regarding claim 15, Chaudhri discloses wherein the second set of entities is a set of medical procedures ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the 
Regarding claim 17, Chaudhri discloses wherein the first medical term is a medical problem and the second medical term is a medication, and the association matrix comprises an association score indicative of the medication being prescribed to treat the medical problem ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For 
Regarding claim 18, Chaudhri discloses wherein the first medical term is a medical problem and the second medical term is a medication, and the association matrix comprises an association score indicative of a proportion of medical records associated with the medical problem indicative of the medication to treat the medical problem ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 15. [0029] The source 14 generally provides various medical information to the MINE 12. For example, the EHRs 18 and 20 each may provide information such as medical records and billing, the HIE 22 may provide information such as medical records, and the PACS 24 may provide information such as diagnostic imaging and reports. [0060] The extractor 206, the matrix 205, and the mapper 204 serve to collectively collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. The block 203 serves to combine medical records with their relevancy to specific medical concepts. For example, the specific medical concept of diabetes is related to the labs for hemoglobin a1c and glucose results, to the medical concept of diabetic retinopathy, the diagnosis of foot sores, the medications of Metformin and insulin among other things. The module 201 serves to perform the functions of relevancy and reconciliation and presentation, as described hereinabove. The business intelligence block 210 can mine the collected data for trends and predictive capabilities that might be of interest to large health organizations and payers 110. The collected data can be mined/analyzed/observed/reported on, in aggregate form. Other organizations that could make use of the data are any organizations interested in monitoring or required 
Regarding claim 19, Chaudhri discloses wherein the first medical term is a medical problem and the second medical term is a medication, and the association matrix comprises an association score indicative of a change in prescription of the medication before and after diagnosis of the medical problem ([0027] Referring now to FIG. 1, medical system 10, in accordance with an embodiment of the invention. The system 10 is shown to include medical source 14, a medical information navigation engine (MINE) 12, and medical information consumers (also referred to herein as "output" or "medical output") 17. The medical source 14 are shown to include an electronic health record (EHR) 18, EHR 20, health information exchange (HIE) 22, and a picture archiving and communication system (PACS) 24. The MINE 12 is shown to include interface 13, a back-end medical processor 16, and a front-end medical processor 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered.
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant argues “Applicant submits that the combination of Chaudri fails to teach, disclose, or suggest at least that "generate an association score matrix for the pair of medical terms, wherein association scores for the association score matrix are obtained from a training dataset of patient medical records".”  The Examiner would like to clarify that given that the claims were rejected with a single reference, there is no combination of Chaudri.  Furthermore, the Examiner respectfully disagrees.  Chaudri clearly discloses:
a relevancy matrix 205 [058], which serves to collect medical knowledge and identify, extract and map multidimensional relationships within them. Multidimensional relationships are between different types of medical data such as concepts, labs, problems, vital, medications, allergies as well as different types of relationships between the medical data such as "has comorbidity with" and "cures" for a drug. These multidimensional relationships are embodied in the relevancy matrix 205. [0060] as previously presented in the Non-Final mailed on 08/17/2021.   It is noted that the Applicant have no specifically pointed out how the language of the claims patentably distinguishes them from the applied prior art.
Chaudri does not teach or suggest training a neural network, and therefore Chaudri does not teach or suggest any training datasets.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strosaker (US 2017/0123964) The present disclosure relates to identifying duplicate complaints between current runs and prior runs produced by static analysis tools.
Barborak (US 2016/0125013) The present disclosure relates generally to a question answering computer system, and more specifically, to evaluating passages by aggregation of relation matches in a question answering computer system.
Dasgupta (US 8,266,164) The present invention relates to information processing and, more particularly, to information extraction and analysis from unstructured text documents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.